                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


TYRONE CAUSEY                                    CIVIL ACTION


VERSUS                                           NO: 18-6467


STATE FARM MUTUAL
AUTOMOBILE INSURANCE CO.                         SECTION: “H”(1)



                                     ORDER
      Before the Court are Defendant’s Motion in Limine to Exclude Evidence
of Bad Faith and Claims Handling (Doc. 90); Plaintiff’s Motion for Leave to File
Interlocutory Appeal (Doc. 76); and Plaintiff’s Memorandum Regarding Voir
Dire (Doc. 70).
      Plaintiff Tyrone Causey brought this suit against his uninsured motorist
carrier, State Farm Mutual Automobile Insurance Company, for injuries he
sustained in an automobile accident on June 8, 2015. On October 30, 2019, this
Court dismissed on summary judgment Plaintiff’s claim that Defendant acted
in bad faith in paying for his injuries under the Medical Payment Coverage
and Uninsured Motorist coverage of the policy (“Summary Judgment Order”). 1



      1   Docs. 73, 74.
                                        1
Trial of this matter is scheduled to begin on November 12, 2019. This Court
will address the pending motions in turn.
   A. Motion in Limine to Exclude Evidence of Bad Faith
      After this Court entered the Summary Judgment Order, Defendant
reasonably filed a Motion in Limine to exclude from trial any testimony and
evidence regarding its bad faith or claims handling. 2 Remarkably, Plaintiff
opposed the motion, arguing that he should still be permitted to offer evidence
“as to why Plaintiff was not tendered what he is owed under his policy, and
whether the investigation of Plaintiff’s claims were reasonable.” 3 It seems
obvious that such evidence would be relevant only to a claim for bad faith.
      For Plaintiff’s benefit, this Court will outline the issues remaining in this
matter:
      1. Whether and to what extent Plaintiff was injured in the June 8, 2015
            accident (i.e. causation and damages); and
      2. Whether Defendant was in bad faith in failing to pay Plaintiff’s
            transportation expenses timely.
Defendant’s handling of Plaintiff’s claim for his injuries is not relevant to these
remaining issues. Plaintiff can set forth evidence of the damages he alleges to
have sustained in the accident without reference to Defendant’s tender, its
amount, its timing, or its reasonableness. Therefore, Defendant’s Motion is
GRANTED. This Court will not allow Plaintiff to introduce any evidence or
testimony or make any reference to Defendant’s bad faith and/or claims



      2   Doc. 90.
      3   Doc. 99.
                                         2
handling, unless such is directly related to the Plaintiff’s transportation
expenses claim.
   B. Motion for Leave to File Interlocutory Appeal
       Next, Plaintiff moves for leave to appeal the Summary Judgment Order.
Pursuant to 28 U.S.C. § 1292, a court can allow for interlocutory appeal of
orders without directing entry of a final judgment on the order. For an
interlocutory order to be appealable pursuant § 1292(b), three conditions must
be satisfied. The trial judge must certify in writing that: (1) the order involves
a controlling question of law, (2) there is substantial ground for difference of
opinion on that question of law exists, and (3) an immediate appeal from the
order may “materially advance the ultimate termination of [the] litigation.” 4
The moving party carries the burden of showing the necessity of interlocutory
appeal. 5 Interlocutory appeals are “exceptional” and should not be granted
“simply to determine the correctness of a judgment.” 6
       Plaintiff’s Motion amounts to little more than a disagreement with this
Court’s ruling and a rehashing of evidence already considered. Plaintiff does
not show how the Court’s partial grant of summary judgment on a single claim
satisfies the conditions outlined above. Specifically, Plaintiff does not show
how a piecemeal, interlocutory appeal on the eve of trial would materially
advance the ultimate termination of this litigation. Accordingly, Plaintiff’s
Motion is DENIED.


       4 28 U.S.C. § 1292.
       5  Chauvin v. State Farm Mut. Auto. Ins. Co., Nos. 06-7145, 06-8769, 2007 WL
4365387, at *2 (E.D. La. Dec. 11, 2007).
       6 Id. (quoting Clark-Dietz & Assocs.-Eng’rs, Inc. v. Basic Constr. Co., 702 F.2d 67, 68–

69 (5th Cir. 1983)).
                                             3
   C. Voir Dire Time Limitation
   Finally,   Plaintiff    filed   into   the    record    a   memorandum   entitled
“Memorandum of Plaintiff that It is Improper for a Judge Time Limitations on
Counsel’s Voir Dire under Louisiana Law.” 7 Plaintiff’s arguments therein,
complaining about this Court’s decision to limit each party to ten minutes of
attorney-conducted voir dire, are based entirely on Louisiana criminal law.
None of these arguments are applicable to this federal civil action. Under
federal law, “[t]he trial court has broad discretion to determine who will
question potential jurors and what questions will be asked.” 8 Indeed, Plaintiff
is not entitled to any attorney-conducted voir dire; Federal Rule of Civil
Procedure 47 states that “[t]he court may permit the parties or their attorneys
to examine prospective jurors or may itself do so.” 9 Therefore, there will be no
change to the Court’s previous allotment of ten minutes of attorney-conducted
voir dire for each party.
      Accordingly;
      IT IS ORDERED that Defendant’s Motion in Limine is GRANTED.
      IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to
Appeal is DENIED.
      IT IS FURTHER ORDERED that the parties shall each be permitted
ten minutes of attorney-conducted voir dire.




      7 Doc. 70.
      8 United States v. Harper, 527 F.3d 396, 409 (5th Cir. 2008).
      9 FED. R. CIV. P. 47 (emphasis added).

                                             4
New Orleans, Louisiana this 8th day of November, 2019.


               ____________________________________
               JANE TRICHE MILAZZO
               UNITED STATES DISTRICT JUDGE




                 5
